842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sheldon PATTERSON, Plaintiff-Appellant,v.Norman S. DAVITT, Defendant-Appellee.
No. 87-4064.
United States Court of Appeals, Sixth Circuit.
March 25, 1988.

1
Before MILBURN and BOGGS, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
This pro se plaintiff appeals the judgment of the district court dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Defendant now moves to dismiss the appeal.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The motion to dismiss is hereby denied because it is not authorized under Rule 8 of this court.  For the reasons stated in the district court's order, the final judgment entered November 18, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation